Case 18-71307-jwc   Doc 7   Filed 12/20/18 Entered 12/20/18 15:00:46   Desc Main
                             Document     Page 1 of 8
Case 18-71307-jwc   Doc 7   Filed 12/20/18 Entered 12/20/18 15:00:46   Desc Main
                             Document     Page 2 of 8
Case 18-71307-jwc   Doc 7   Filed 12/20/18 Entered 12/20/18 15:00:46   Desc Main
                             Document     Page 3 of 8
Case 18-71307-jwc   Doc 7   Filed 12/20/18 Entered 12/20/18 15:00:46   Desc Main
                             Document     Page 4 of 8
Case 18-71307-jwc   Doc 7   Filed 12/20/18 Entered 12/20/18 15:00:46   Desc Main
                             Document     Page 5 of 8
Case 18-71307-jwc   Doc 7   Filed 12/20/18 Entered 12/20/18 15:00:46   Desc Main
                             Document     Page 6 of 8
Case 18-71307-jwc   Doc 7   Filed 12/20/18 Entered 12/20/18 15:00:46   Desc Main
                             Document     Page 7 of 8
Case 18-71307-jwc   Doc 7   Filed 12/20/18 Entered 12/20/18 15:00:46   Desc Main
                             Document     Page 8 of 8
